  Case 4:21-cr-40082-KES Document 21 Filed 08/10/21 Page 1 of 2 PageID #: 33




                        UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:21-CR-40082-01-KES

                    Plaintiff,

                                             ORDER GRANTING CONTINUANCE
       vs.

PHILLIP CHRISTOPHER HANTEN,

                    Defendant.


      Defendant, Phillip Christopher Hanten, moves for a 30-day continuance,

and plaintiff does not object. The court finds that the ends of justice served by

continuing this trial outweigh the best interests of the public and the defendant

in a speedy trial because defense counsel needs additional time to conduct

investigation and review additional discovery with the defendant. Based on the

foregoing, it is thus

      ORDERED that defendant's motion is granted. The following deadlines

will apply:

        Suppression/voluntariness        August 10, 2021
        motions
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for suppression        August 10, 2021
        hearing
        Suppression/voluntariness        If necessary, will be held prior to
        hearing before Magistrate        August 27, 2021
        Judge Veronica Duffy
 Case 4:21-cr-40082-KES Document 21 Filed 08/10/21 Page 2 of 2 PageID #: 34




        Applications for Writ of         September 7, 2021
        Habeas Corpus Ad
        Testificandum
        Other motions                    September 14, 2021
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for trial              September 14, 2021
        Plea agreement or petition to    September 14, 2021
        plead and statement of
        factual basis
        Notify court of status of case   September 14, 2021
        Motions in limine                September 21, 2021
        Proposed jury instructions       September 21, 2021
        due
        Jury trial                       Tuesday, September 28, 2021, at
                                         9 a.m.

      The period of delay resulting from such continuance is excluded in

computing the time within which the trial of the offense must commence. 18

U.S.C. ' 3161(h)(7)(A).

      All other provisions of the court's scheduling and case management

order remain in effect unless specifically changed herein.

      Dated August 10, 2021.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
